DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2013/0019401 to Faucher et al.  With respect to claims 1 and 10, Faucher et al. ‘401 shows the claimed limitations of a patient lift system (10), comprising:  a motor (70); a drum (78) operably coupled to the motor, the drum being selectively driven to 

rotate by the motor; a housing (12) that surrounds at least the motor and the drum (as shown in Figures 1-3, 6 & 7 and as described on page 2, in paragraphs 0031, 0033 & 0034; page 3, paragraphs 0034, 0037 & 0039; a load-bearing member (13, 74) having a first end and a second end, the first end of the load-bearing member being operably coupled to at least one of the housing (12) and the drum (78), the second end of the load-bearing member being operably coupled to a patient support assembly (14, 15) (as shown in Figures 1-3 & 7 and as described on page 2, in paragraphs 0031 & 0033 and on page 3, in paragraphs 0034, 0039 & 0040), wherein the load-bearing member (90) includes an inner diameter and an outer diameter, and wherein the inner diameter defines an aperture that extends along an entirety of a length of the load-bearing member; an electrically conductive member (94, 95) positioned within the aperture defined by the inner diameter of the load-bearing member (as shown in Figure 10 and as described on page 4, in paragraph 0049); or the electrically conductive member (102, 103) being integrally woven with the load-bearing member (100) (as shown in Figures 12 & 13 and as described on pages 4 & 5, in paragraph 50); and a user interface configured to actuate the patient support assembly (14, 15, 86) in vertical and horizontal directions (as shown in Figures 8 & 9 and as described on page 4, in paragraphs 0045 & 0048).
With respect to claims 2, 3, 11 and 12, the reference further discloses conditions wherein the load-bearing member (13, 74, 90) is directly and statically coupled to the housing (12) such that the electrically conductive member (94, 95) passes through the load-bearing member as the electrically conductive member is wound and unwound from the drum (78), and wherein the load-bearing member (13, 74, 90) is directly coupled to the drum such that the 
With respect to claims 4, 8, 9, 13, 17 and 18, the reference also discloses conditions wherein the user interface includes a button (89), and wherein upon actuation of the button on the user interface, actuation of the patient support assembly (86) in the horizontal direction is initiated, and wherein the user interface includes a hand-actuated control assembly (as shown in Figures 8 & 9 and as described on page 4, in paragraphs 0045 & 0048), and a carriage (18, 20) that extends from the housing (12) to slidably couple said patient lift system (10) to a rail (11), wherein the rail guides said patient lift system during actuation of the patient support assembly (14, 15) in the horizontal direction (as shown in Figures 2 & 3 and as described on page 2, in paragraphs 0033 & 0034 and on page 3, in paragraph 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faucher et al. ‘401 in view of U.S. Pat. App. Pub. No. 2017/0027794 to Andersson et al.  With respect to claims 5-7, 14-16 and 19, Faucher et al. ‘401 does not specifically disclose the use of a force sensor configured to sense a magnitude of force applied in at least one of the vertical direction and the horizontal direction, wherein the sensed magnitude of force is converted into corresponding translational motion of the patient support assembly (14, 15) in at least one of the vertical direction and the horizontal direction, and wherein the force sensor is coupled to the user interface.  Andersson et al. ‘794 provides the basic teaching of a patient lift system comprising a patient support assembly (136, 400), a user interface (202), and a force sensor (450) configured to sense a magnitude of force applied in at least one of the vertical direction and the horizontal direction, wherein the sensed magnitude of force is converted into corresponding translational motion of the patient support assembly (136, 400) in at least one of the vertical direction and the horizontal direction, and wherein the force sensor (450) is coupled to the user interface (202) (see Figures 1A, 1B & 7-9B; page 2, paragraph 0029; page 3, paragraphs 0031 & 0035; page 5, paragraphs 0048 & 0049 and page 6, paragraph 0049, 0050 & 0052-0054).  The skilled artisan would have found it obvious before the effective filing date of 

the claimed invention to provide the patient lift system of Faucher et al. ‘401 with a force sensor configured to sense a magnitude of force applied in at least one of the vertical direction and the horizontal direction, wherein the sensed magnitude of force is converted into corresponding translational motion of the patient support assembly in at least one of the vertical direction and the horizontal direction, and wherein the force sensor is coupled to the user interface, in order to provide a conventional means for helping to ensure proper functioning of the patient support assembly as taught by Andersson et al. ‘794. 
With respect to claim 20, Faucher et al. ‘401 further teaches the use of a carriage (18, 20) that extends from the housing (12) to slidably couple said patient lift system (10) to a rail (11), wherein the rail guides said patient lift system during actuation of the patient support assembly (14, 15) in the horizontal direction (as shown in Figures 2 & 3 and as described on page 2, in paragraphs 0033 & 0034 and on page 3, in paragraph 0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Yeckel ‘688, Andersson et al. ‘549, Stevens et al. ‘658, Andersson et al. ‘234, Andersson et al. ‘434, Yeckel ‘623, Faucher et al. ‘475, Faucher et al. ‘140, Stevens ‘934B1 and Stevens ‘934A1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673